Opinion
Per Curiam,
The petition for allowance of appeal is granted. The order of the Superior Court is vacated, and the record is remanded to the Court of Quarter Sessions of Wyoming County for appointment of counsel on appeal to the Superior Court in accordance with the dissenting opinion of Judge Spaulding in Commonwealth v. Hoffman, 212 Pa. Superior Ct. 206, 240 A. 2d 384 (1968) (Hoffman, J. and Hannum, J., joined in this opinion). See also Commonwealth v. Walters, 431 Pa. 74, 79, n.4, 244 A. 2d 757, 761, n.4 (1968) ; Pa. R. Crim. P. 1503.